DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 3, 4, 13, 14, 16, 6, 7, 8, 9, 20 have been amended.
Claims 1 – 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding Claim 6, the current amended Claim 6 is improper. A transitional phrase “comprising” follows by a colon, that is “comprising:” is missing. A person of ordinary skill in art does not know where the preamble of claim starts and ends, and where the main body of the claim.
 Appropriate correction is required. See MPEP 2111.03 Transitional Phrases.
  2111.03   Transitional Phrases
 	The transitional phrases “comprising”, “consisting essentially of” and “consisting of” follow by a colon (for instance “comprising:”,  “consisting 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 12, 14 – 19, 6 – 8, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 20140153532 A1) in view of KIM et al. (US 20180167170 A1)

	Regarding Claim 1, Nogami et al. disclose a data transmission method (Abstract, paras. [0008] – [0010], “a communication method for a terminal that communicates with a base station,…”, para. [0021] – [0022]), comprising: 
 	receiving, by a terminal, Downlink Control Information (DCI) sent by a network side device (“,….a base station 101 notifies a terminal 102 of control information associated with downlink transmit data 104 over a PDCCH and/or an enhanced physical downlink control channel (E –PDCCH),…”, Fig. 1, para. [0048],   “At the terminal 102,….,  The downlink subframe processing unit 503 first detects a PDCCH (a first downlink control channel)”,..paras. [0054] – [0055],  “,…The CCE aggregation level for constructing the PDCCH is configured at the base station 101 according to the coding rate set for the PDCCH and the number of bits in downlink control information ( DCI) (control information sent on the PDCCH or E -PDCCH) included in the PDCCH. Combinations of CCE aggregation levels that can be used for a terminal are predetermined,…”, paras. [0066], [0073], [0097]);
 	detecting, by the terminal, downlink data sent by the network side device based on the DCI (“,…If the physical downlink control channel is detected, the terminal reports response information via a physical uplink control channel resource corresponding to the resource in which the physical downlink control channel was detected,…”, Abstract,    “,..The terminal 102 first performs detection of control information. If control information is detected, the terminal 102 uses it to extract downlink transmit data 104. After detecting the control information, the terminal 102 reports HARQ response information (also referred to as “Ack/Nack”) indicating whether the downlink transmit data 104 has been successfully extracted or not to the base station 101 over a PUCCH,…”, Fig. 1, para. [0048],   “,…the terminal 102 configures n1PUCCH,RRC based on the control information (step S1502)...”,  Fig. 15, paras. [0074] – [0076], “,…If the terminal 102 has detected a downlink grant in a PDCCH region, it reports HARQ response information for downlink transmit data associated with the downlink grant using a PUCCH resource that is uniquely determined from the PDCCH resource used for transmission of the downlink grant,…”,   Fig. 18, paras. [0081] – [0088]; “,…The CCE aggregation level for constructing the PDCCH is configured at the base station 101 according to the coding rate set for the PDCCH and the number of bits in downlink control information ( DCI) (control information sent on the PDCCH or E -PDCCH) included in the PDCCH. Combinations of CCE aggregation levels that can be used for a terminal are predetermined,…”, paras. [0066], [0073], [0097]); and 
 	Nogami et al. disclose implicitly determining, by the terminal according to a time element offset between the time element for transmitting the downlink information and a time element for transmitting feedback information corresponding to the downlink data, a resource index of a target uplink control channel resource for transmitting the feedback information, the downlink information comprising at least one of the DCI and the downlink data ( “,..Alternatively, in combination with the scheme, some subframes in time domain may be specified as subframes in which the E-PDCCH can be placed. For example, a scheme of specifying a subframe interval and an offset from a reference subframe may be used,”, Fig. 15, paras. [0074] – [0076]).  However, Nogami et al. do not disclose explicitly determining, by the terminal according  	KIM et al. in a same and/or in a similar field of endeavor teach determining, by the terminal according to a time element offset between the time element for transmitting the downlink information and a time element for transmitting feedback information corresponding to the downlink data (when a specific MTC UE receives control information via a repeatedly transmitted PDCCH and detects a repeatedly transmitted PDSCH without error, the PDSCH is assumed to be transmitted with an offset from the last transmission subframe of the repeatedly transmitted PDCCH by a predetermined number of subframes (e.g., F subframes). Such an offset means a time when the repeatedly transmitted PDCCH is received and processed by the UE, paras. [0295] – [0297]; PDSCH, PDCCH, DCI, [0100] – [0102]), a resource index of a target uplink control channel resource for transmitting the feedback information, the downlink information comprising at least one of the DCI and the downlink data (PUCCH resource corresponding to a PDCCH scheduling each PDSCH (that is, linked to a smallest CCE index) is used for ACK/NACK transmission in order to secure a PUCCH resource of each UE, paras. [0264] – [0265]; “,..control information transmitted on a PDCCH is called DCI. The configuration of information in PDCCH payload may be changed depending on the DCI format,..”, paras. [0099] – [0102]).     At time the invention was made it would Nogami et al. to include the features of determining, by the terminal according to according to a time element offset between the time element for transmitting the downlink information and a time element for transmitting feedback information corresponding to the downlink data, a resource index of a target uplink control channel resource for transmitting the feedback information, the downlink information comprising at least one of the DCI and the downlink data as taught by KIM et al. One of ordinary skill in the art would be motivated to do so for providing machine type communication (MTC) and, more particularly, to various methods and apparatuses for supporting hybrid automatic retransmission request (HARQ) (as suggested by KIM et al., see para. [0001]).
 	Regarding Claim 2, the combined system of Nogami et al. and KIM et al.  discloses the method as claimed in claim 1, wherein determining, by the terminal according to the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data, the resource index of the target uplink control channel resource for transmitting the feedback information comprises: 
 	determining, by the terminal according to the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information, a starting position of an uplink control channel resource region; and determining, by the terminal, the resource index according to the starting position of the uplink control channel resource region ( Nogami et al.   :  “,..CCEs in the PDCCH region are given number nCCE for identifying the CCEs. The CCEs are numbered according to a predefined rule. A PDCCH consists of a set of multiple CCEs (CCE aggregation),…”, “,..Upon detecting a downlink grant in the PDCCH region, the terminal 102 reports HARQ response information for downlink transmit data (PDSCH) corresponding to the downlink grant using a PUCCH resource corresponding to the CCE index of the CCE having the lowest CCE index among the CCEs constructing the PDCCH including the downlink grant,…”,   Fig. 12, paras. [0065] – [0070];      and KIM et al.   :   “,..“starting from OFDM symbol 0 are used as a control region to which control channels are allocated and the other OFDM symbols of the DL subframe are used as a data region to which a PDSCH is allocated,..”, Fig. 5, paras. [0087] – [0088];  “,..the number of PDSCH HARQ processes may be determined according to a time relationship between a time required until the eNB starts next scheduling after the MTC UE receives a repeatedly transmitted PDSCH and repeatedly transmits a PUCCH including HARQ-ACK,..”, Fig. 20, paras. [0300] – [0301]).       
 	Regarding Claim 3, the combined system of Nogami et al. and KIM et al.  discloses the method as claimed in claim 2, wherein determining, by the terminal, the resource index according to the starting position of the uplink control channel resource region comprises:  	 determining, by the terminal, the resource index according to the starting position of the uplink control channel resource region and any one of an index of a first Control Channel Element (CCE) for transmitting the downlink information and a starting position of a frequency domain resource for transmitting the downlink ( Nogami et al.   :  “,..CCEs in the PDCCH region are given number nCCE for identifying the CCEs. The CCEs are numbered according to a predefined rule. A PDCCH consists of a set of multiple CCEs (CCE aggregation),…”, “,..Upon detecting a downlink grant in the PDCCH region, the terminal 102 reports HARQ response information for downlink transmit data (PDSCH) corresponding to the downlink grant using a PUCCH resource corresponding to the CCE index of the CCE having the lowest CCE index among the CCEs constructing the PDCCH including the downlink grant,…”,   Fig. 12, paras. [0065] – [0070];    and  KIM et al.   :   “,..a UE, a PDCCH format including n CCEs may start with a CCE having an index equal to a multiple of n. That is, given CCE i, the PDCCH format may start with a CCE satisfying i mod n=0,..”, paras. [0092] – [0098])’
 	Regarding Claim 5, the combined system of Nogami et al. and KIM et al.  discloses the method as claimed in claim 1, wherein the downlink information carries the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information ( Nogami et al.   :   “,..At the terminal 102, after the codeword extracting unit 505 determines whether transport blocks have been successfully extracted or not, information indicating success/failure is sent to the response information generating unit 507. The response information generating unit 507 generates HARQ response information and sends it to the physical uplink control channel generating unit 509 in the uplink subframe generating unit 508,…”,  “,..HARQ response control information is spread over an SC-FDMA sample region using a cyclically shifted pseudo constant-amplitude zero-auto correlation (CAZAC) sequence, and further spread over four SC-FDMA symbols in a slot using an orthogonal cover code (OCC) having a code length of 4,..”,  paras. [0055] – [0057];      and KIM et al.   : “,..when a specific MTC UE receives control information via a repeatedly transmitted PDCCH and detects a repeatedly transmitted PDSCH without error, the PDSCH is assumed to be transmitted with an offset from the last transmission subframe of the repeatedly transmitted PDCCH by a predetermined number of subframes (e.g., F subframes). Such an offset means a time when the repeatedly transmitted PDCCH is received and processed by the UE, paras. [0295] – [0297]; PDSCH, PDCCH, DCI, [0100] – [0102].

 	Regarding Claim 11, the combined system of Nogami et al. and KIM et al. discloses the method as claimed in claim 1, wherein the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data is pre-agreed by the terminal and the network side device, or is internally stored in the terminal, or is randomly determined by the terminal ( Nogami et al.   :   “,..At the terminal 102, after the codeword extracting unit 505 determines whether transport blocks have been successfully extracted or not, information indicating success/failure is sent to the response information generating unit 507. The response information generating unit 507 generates HARQ response information and sends it to the physical uplink control channel generating unit 509 in the uplink subframe generating unit 508,…”,  “,..HARQ response control information is spread over an SC-FDMA sample region using a cyclically shifted pseudo constant-amplitude zero-auto correlation (CAZAC) sequence, and further spread over four SC-FDMA symbols in a slot using an orthogonal cover code (OCC) having a code length of 4,..”,  paras. [0055] – [0057],  “,..CCEs in the PDCCH region are given number nCCE for identifying the CCEs. The CCEs are numbered according to a predefined rule,…”, paras. [0065] – [0076];       and KIM et al.   :    “,..Without knowledge of the position, CCE aggregation level, or DCI format of its PDCCH, the UE searches for its PDCCH by monitoring a set of PDCCH candidates in the subframe in order to receive a control channel from the eNB,..”, paras. [0119] – [0122]).

	Regarding Claim 12, the combined system of Nogami et al. and KIM et al discloses the method as claimed in claim 1, wherein if the downlink information comprises the DCI, the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data carried in the downlink data ( Nogami et al.   :        “,…according to the coding rate set for the PDCCH and the number of bits in downlink control information (DCI) (control information sent on the PDCCH or E-PDCCH) included in the PDCCH,..”, para. [0066],  “,..construct an E-PDCCH is configured at the base station 101 according to the coding rate set for the E-PDCCH and the number of bits in DCI to be included in the E-PDCCH,…”, paras. [0073], [0097];       and KIM et al.   :   “,…The length of PDCCH payload may vary with DCI formats…”, paras. [0100] – [0102]). 	Regarding Claim 14, the combined system of Nogami et al. and KIM et al. discloses the method as claimed in claim 3, wherein the starting position of the frequency domain resource of the downlink information comprises one of: an index of a first Physical Resource Blocks (PRB) in at least one PRB for transmitting the downlink information; an index of a first Resource Element Group (REG) in at least one REG for transmitting the downlink information; an index of a first Resource Block Group (RBG) in at least one RBG for transmitting the downlink information ( Nogami et al.   :  “,..physical resource blocks PRB (physical RBs),…”, Fig. 8, Fig. 9, Fig. 10, paras. [0060] – [0063],  “,…A RE group (REG) consists of four REs contiguous in frequency domain. Further, a CCE consists of nine different REGs distributed in frequency domain and time domain within the PDCCH region,…”, paras. [0066] – [0067];     KIM et al.   :   “,..A CCE includes a plurality of RE Groups (REGs). The format of a PDCCH and the number of available bits for the PDCCH are determined according to the relationship between the number of CCEs and a code rate provided by the CCE,..”, “,..the CCEs are indexed from 0 to NCCE -1.,..”,  para. [0092] – [0096]). 	Regarding Claim 15, the combined system of Nogami et al. and KIM et al. discloses the method as claimed in claim 3, wherein the index of the first CCE for transmitting the downlink information or the starting position of the frequency domain resource for transmitting the downlink information is predetermined by the terminal, or is notified to the terminal by the network side device, or is determined after the terminal acquires the index of the time element or the time element ( Nogami et al.   :  “,..CCEs in the PDCCH region are given number nCCE for identifying the CCEs. The CCEs are numbered according to a predefined rule. A PDCCH consists of a set of multiple CCEs (CCE aggregation),…”, “,..Upon detecting a downlink grant in the PDCCH region, the terminal 102 reports HARQ response information for downlink transmit data (PDSCH) corresponding to the downlink grant using a PUCCH resource corresponding to the CCE index of the CCE having the lowest CCE index among the CCEs constructing the PDCCH including the downlink grant,…”,   Fig. 12, paras. [0065] – [0070];      and KIM et al.   :   “,..“starting from OFDM symbol 0 are used as a control region to which control channels are allocated and the other OFDM symbols of the DL subframe are used as a data region to which a PDSCH is allocated,..”, Fig. 5, paras. [0087] – [0088];  “,..the number of PDSCH HARQ processes may be determined according to a time relationship between a time required until the eNB starts next scheduling after the MTC UE receives a repeatedly transmitted PDSCH and repeatedly transmits a PUCCH including HARQ-ACK,..”, Fig. 20, paras. [0300] – [0301]).       
  	Regarding Claim 16, the combined system of Nogami et al. and KIM et al. discloses the method as claimed in claim 1, wherein determining, by the terminal
according to the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data, the resource index of the target uplink control channel resource for transmitting the feedback information comprises:
( Nogami et al.   :   “,..At the terminal 102, after the codeword extracting unit 505 determines whether transport blocks have been successfully extracted or not, information indicating success/failure is sent to the response information generating unit 507. The response information generating unit 507 generates HARQ response information and sends it to the physical uplink control channel generating unit 509 in the uplink subframe generating unit 508,…”,  “,..HARQ response control information is spread over an SC-FDMA sample region using a cyclically shifted pseudo constant-amplitude zero-auto correlation (CAZAC) sequence, and further spread over four SC-FDMA symbols in a slot using an orthogonal cover code (OCC) having a code length of 4,..”,  paras. [0055] – [0057];              and KIM et al.   :   “,..“starting from OFDM symbol 0 are used as a control region to which control channels are allocated and the other OFDM symbols of the DL subframe are used as a data region to which a PDSCH is allocated,..”, Fig. 5, paras. [0087] – [0088];  “,..the number of PDSCH HARQ processes may be determined according to a time relationship between a time required until the eNB starts next scheduling after the MTC UE receives a repeatedly transmitted PDSCH and repeatedly transmits a PUCCH including HARQ-ACK,..”, Fig. 20, paras. [0300] – [0301]).       
  	Regarding Claim 17, the combined system of Nogami et al. and KIM et al. discloses the method as claimed in claim 16, wherein the frequency domain resource information comprises at least one of a starting position of a frequency domain resource occupied by the downlink information and an end position of a frequency domain resource occupied by the downlink information ( Nogami et al.   :   “,..physical resource blocks PRB (physical RBs) and virtual resource blocks VRB (virtual RBs) in PDCCH and PDSCH regions,…”, “,.The number of VRBs arranged in frequency direction in a downlink CC is equal to NDLPRB. Numbers nVRB are assigned to VRBs (or VRB pairs), where nVRB is 0, 1, 2, . . . , NDLPRB-1 in ascending order of frequency.,…”,Fig. 8, Fig. 9, Fig. 10, paras. [0060] – [0062];   KIM et al.   :   “,..An index is given to the bandwidth part in a frequency increasing order starting with a lowest frequency without an increment of a bandwidth,..”, para. [0245] ). 	Regarding Claim 18, the combined system of Nogami et al. and KIM et al. discloses the method as claimed in claim 16, wherein the logic resource information comprises at least one of an index of a first CCE occupied by the downlink information and an index of a last CCE occupied by the downlink information ( Nogami et al.   :  “,..A PDCCH consists of multiple control channel elements (CCE) in the PDCCH region. A CCE consists of multiple downlink resource elements,…”,  “,..The number of CCEs constituting such a set is called CCE aggregation level. The CCE aggregation level for constructing the PDCCH is configured at the base station 101 according to the coding rate set for the PDCCH and the number of bits in downlink control information (DCI) (control information sent on the PDCCH or E-PDCCH) included in the PDCCH. Combinations of CCE aggregation levels that can be used for a terminal are predetermined,..”, pars. [0065] – [0070];  KIM et al.   :   “,..A CCE includes a plurality of RE Groups (REGs). The format of a PDCCH and the number of available bits for the PDCCH are determined according to the relationship between the number of CCEs and a code rate provided by the CCE,..”, “,..the CCEs are indexed from 0 to NCCE -1.,..”,  para. [0092] – [0096]). 	Regarding Claim 19, the combined system of Nogami et al. and KIM et al. discloses  the method as claimed in claim 1, wherein the feedback information comprises ACK or NACK information (Nogami et al.    : “,....The terminal 102 first performs detection of control information. If control information is detected, the terminal 102 uses it to extract downlink transmit data 104. After detecting the control information, the terminal 102 reports HARQ response information (also referred to as " Ack/Nack") indicating whether the downlink transmit data 104 has been successfully extracted or not to the base station 101 over a PUCCH,..”, Fig. 1, para. [0048], Fig. 3, para. [0050];    and    KIM et al.  “ACK/NACK Transmission Method Using PUCCH,,…”,  paras. [0248] – [0252]).   	Regarding Claim 6, Nogami et al. disclose a terminal (“,..the terminal 102,..”, Fig. 5, paras. [0052], [0054] – [0055]), comprising a hardware processor coupled with a memory and configured to execute program instructions stored on the memory (programs that control a CPU and the like (programs that cause a computer to function),.. Information handled in these devices is temporarily saved in random access memory (RAM) during its processing, and then stored in any of various kinds of read-only memory (ROM),..” paras. [016] – [0117], Fig 5), wherein the program instructions comprise: 
 	receiving Downlink Control Information (DCI) sent by a network side device; 
detecting downlink data sent by the network side device based on the DCI; and 
determining according to a time element offset between the time element for transmitting the downlink information and a time element for transmitting feedback information corresponding to the downlink data, a resource index of a target uplink control channel resource for transmitting the feedback information, the downlink information comprising at least one of the DCI and the downlink data
 	(Since the Claim subject matters “receiving,…”, “detecting,….”, and “determining,…” of Claim 6 are the same and/or are similar to the claim subject matters in the main body of Claims 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection of Claim 6)

 	Regarding Claim 7, the combined system of Nogami et al. and KIM et al. discloses the terminal as claimed in claim 6, wherein the program instructions further ( Nogami et al.   :  “,..CCEs in the PDCCH region are given number nCCE for identifying the CCEs. The CCEs are numbered according to a predefined rule. A PDCCH consists of a set of multiple CCEs (CCE aggregation),…”, “,..Upon detecting a downlink grant in the PDCCH region, the terminal 102 reports HARQ response information for downlink transmit data (PDSCH) corresponding to the downlink grant using a PUCCH resource corresponding to the CCE index of the CCE having the lowest CCE index among the CCEs constructing the PDCCH including the downlink grant,…”,   Fig. 12, paras. [0065] – [0070];      and KIM et al.   :   “,..“starting from OFDM symbol 0 are used as a control region to which control channels are allocated and the other OFDM symbols of the DL subframe are used as a data region to which a PDSCH is allocated,..”, Fig. 5, paras. [0087] – [0088];  “,..the number of PDSCH HARQ processes may be determined according to a time relationship between a time required until the eNB starts next scheduling after the MTC UE receives a repeatedly transmitted PDSCH and repeatedly transmits a PUCCH including HARQ-ACK,..”, Fig. 20, paras. [0300] – [0301]).       
 	Regarding Claim 8, the combined system of Nogami et al. and KIM et al. discloses the terminal as claimed in claim 7, wherein the determining module is ( Nogami et al.   :  “,..CCEs in the PDCCH region are given number nCCE for identifying the CCEs. The CCEs are numbered according to a predefined rule. A PDCCH consists of a set of multiple CCEs (CCE aggregation),…”, “,..Upon detecting a downlink grant in the PDCCH region, the terminal 102 reports HARQ response information for downlink transmit data (PDSCH) corresponding to the downlink grant using a PUCCH resource corresponding to the CCE index of the CCE having the lowest CCE index among the CCEs constructing the PDCCH including the downlink grant,…”,   Fig. 12, paras. [0065] – [0070];      and  KIM et al.   :   “,..a UE, a PDCCH format including n CCEs may start with a CCE having an index equal to a multiple of n. That is, given CCE i, the PDCCH format may start with a CCE satisfying i mod n=0,..”, paras. [0092] – [0098]).

 	Regarding Claim 10, the combined system of Nogami et al. and KIM et al. discloses the terminal as claimed in claim 6, wherein the downlink information carries the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information ( Nogami et al.   :   “,..At the terminal 102, after the codeword extracting unit 505 determines whether transport blocks have been successfully extracted or not, information indicating success/failure is sent to the response information generating unit 507. The response information generating unit 507 generates HARQ response information and sends it to the physical uplink control channel generating unit 509 in the uplink subframe generating unit 508,…”,  “,..HARQ response control information is spread over an SC-FDMA sample region using a cyclically shifted pseudo constant-amplitude zero-auto correlation (CAZAC) sequence, and further spread over four SC-FDMA symbols in a slot using an orthogonal cover code (OCC) having a code length of 4,..”,  paras. [0055] – [0057];     and KIM et al.   : “,..when a specific MTC UE receives control information via a repeatedly transmitted PDCCH and detects a repeatedly transmitted PDSCH without error, the PDSCH is assumed to be transmitted with an offset from the last transmission subframe of the repeatedly transmitted PDCCH by a predetermined number of subframes (e.g., F subframes). Such an offset means a time when the repeatedly transmitted PDCCH is received and processed by the UE, paras. [0295] – [0297]; PDSCH, PDCCH, DCI, [0100] – [0102].
 
Regarding Claim 20, Nogami et al. disclose a non-transitory computer-readable storage medium, on which a computer program is stored ( “,..programs that control a CPU and the like. Information handled in these devices is temporarily saved in random access memory (RAM) during its processing, and then stored in any of various kinds of read-only memory (ROM) and/or a hard disc drive (HDD,..”, paras. [0117] – [0118], Fig. 5, paras. [0070], [0076] – [0077]), wherein the computer program is executed by a processor comprising: 
 	receiving, by a terminal, Downlink Control Information (DCI) sent by a network side device; 

 	determining, by the terminal according to a time element offset between the time element for transmitting the downlink information and a time element for transmitting feedback information corresponding to the downlink data, a resource index of a target uplink control channel resource for transmitting the feedback information, the downlink information comprising at least one of the DCI and the downlink data.
 	(Since the Claim subject matters “receiving,…”, “detecting,….”, and “determining,…” of Claim 20 are the same and/or are similar to the claim subject matters in the main body of Claims 1 and/or in Claim 6, same rationale addressed in Claim 1 and/or in Claim 6 for rejection under 35 U.S.C. 103 adapts for the rejection of Claim 20)

Allowable Subject Matter

Claims 4, 13, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 02/16/2021 with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-272-5630.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::05_29-06_03_21>
/JAE Y LEE/Primary Examiner, Art Unit 2466